United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2223
                       ___________________________

                           United States of America

                                      Plaintiff Appellee

                                       v.

                             Christopher McCarty

                                    Defendant Appellant
                                 ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________

                           Submitted: April 13, 2020
                             Filed: May 21, 2020
                                [Unpublished]
                                ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Christopher McCarty pleaded guilty to possession with intent to distribute
more than 50 grams of actual methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(A)(viii), and was sentenced to 168 months’ imprisonment.
       McCarty argues that the district court1 engaged in impermissible double
counting when it increased his offense level for obstructing justice under U.S.
Sentencing Guidelines (Guidelines) § 3C1.1 and considered the same obstructive
conduct when weighing the sentencing factors under 18 U.S.C. § 3553(a). The
district court did not apply the obstruction-of-justice enhancement in calculating
McCarty’s offense level, however. It instead determined McCarty’s offense level
under the career offender provision set forth in Guidelines § 4B1.1(b), rendering
meritless his double-counting argument.

       We grant McCarty’s motion for permission to file a supplemental pro se brief,
but find his argument unavailing. The judgment is affirmed.
                      ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                        -2-